DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed on 11/11/2021 has been entered. As directed by the amendment: claims 1- 9 are amended. Claims 10 -17 are withdrawn. Claim 18 is newly added. Thus, claims 1- 9 and claim 18 are currently pending. The amendments made to the claims are sufficient to overcome the indefiniteness rejections Under 35 U.S.C. 112(b) made to claims 1- 9 in the Non-Final Rejection dated 08/13/2021 and rejections are withdrawn. Applicant’s Remarks/Arguments regarding the obviousness rejections made under 35 U.S.C. 103 in the Non-Final Rejection dated 08/ 13/ 2021 are fully considered (see “Response to Arguments” section) and the following Final rejection is made herein.
Claim Interpretation
Applicant is put on notice of the Examiner’s interpretation of certain claim elements.
Regarding the limitation that recites “a test piece’’, will be interpreted to read on the subject matter contained within paragraph [0040] of the published specification. Specifically, the cited paragraph states: “[t]he test piece 14 is a machinable material.” Therefore, the recited test piece includes a test piece substantially similar to the workpiece.
As ablation can reasonably include a “cutting” function, this limitation will be interpreted to read on the same laser parameter and same bore parameters as the cutting step.
Regarding the recitation of “correlating”, a review of the specification failed to provide details regarding the correlation. Therefore, the Examiner interprets the recited “correlating” to read on the common and plain meaning of the word. Specifically, Merriam-Webster Dictionary defines correlate as “either of two things so related that one directly implies or is complementary to the other”. 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 18 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Regarding claim 18, this newly added claim recites “the workpiece remains in a single stationary position within the micro machining apparatus…” and the applicant alleges this limitation is supported by the specification in paragraphs 58-61. Particularly noting that there is no step of movement or other adjustment of the workpiece between laser ablation and electrical discharge machining as a step. However, it’s the examiners position that the mentioned supporting paragraphs (58- 61) or the entire disclosure lacks support (explicit or implicit) for the workpiece to remain in a single stationary position within the micro machining apparatus because the alleged supporting paragraphs (58 -61) only state “The workpiece 12 is held by fixture 84 on the table top 82” within the micro machining apparatus for both the laser ablating and the electrical discharge machining. That is not equivalent to the claimed limitation “the  in a single stationary position within the micro machining apparatus for both the laser ablating and the electrical discharge machining.” To the contrary, the specification discloses “the workpiece 12 is held by fixture 84 on the table top 82”, (0058), wherein “The component mounting assembly 80 includes two slide assemblies 92, 94 to position the table top 82 in the correct x,y position. Slide assembly 92 controls the x position of the table top 82 and slide assembly 94 controls the y position. The slide assemblies 92, 94 and driven by servomotors”, (0046). That suggests the workpiece mounting table 82 is moving in the x and y direction driven by a motor.  Thus, the limitation “the workpiece remains in a single stationary position within the micro machining apparatus within the micro machining apparatus for both the laser ablating and the electrical discharge machining.” lacks support of the specification raising a new matter issue. Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 – 3 and 7 – 9  is/are rejected under 35 U.S.C. 103 as being unpatentable over Hu et al. (US 2017/0320163 A1), herein after called Hu, in view of  Yoon et al. (US 2010/0039680 A1) and herein after called Yoon.
Regarding claim 1,  Hu discloses a method of micro machining a workpiece (a method of machining a very small diameter holes on a workpiece, (0013)), the method comprising: providing an electrode (providing electrode 128, FIG.1); correlating the electrode to the laser beam  (the electrode of the EDM machine is operatively positioned proximate to the intermediate feature created by the LGL machine, (abstract, 0004-0006 ) and FIG. 1 showing the laser path 119 and the electrode 128 positioned parallel to each other on either side of the workpiece 102)) ; laser ablating a surface of the workpiece in a first region (In step 240, the LGL only and LGL intermediate features are machined by the LGL device based on the LGL design data and the positions and operational specifications calculated from the LGL design data, reference position, and the position control system for the LGL device, (0024, FIG.1 and 2)); and electrical discharge machining the workpiece in the first region to produce at least one bore in the workpiece (In step 270, the EDM only and EDM finishing features are machined by the EDM device based on the EDM design data and the positions and operational specifications calculated from the EDM design data, reference position, and the position control system for the EDM device, (0024, FIG. 1and 2)), wherein the laser ablating and the electrical discharge machining are performed in the same micro machining apparatus (the laser ablating by the LGL 110 and the electrical discharge machining by the EDM  of the workpiece 102 is performed in the same combined machining system 100 (see FIG. 1) and greater integration between the components of the two devices may be achieved, such as common stages, position control systems, data systems, or supplies, (0017)). Further, Hu discloses measuring the workpiece using either a measurement probe or the electrode (the workpiece 102 is probed by the position control system 134 for the liquid guided laser device 110 and a coordinate shift is calculated and recorded to the common design data 150 or otherwise communicated to the position control system 144 for the EDM device 120, (0022)), In addition, Hu discloses once these features are mapped and their relative positions and specifications are determined for a given common design, (0023)) Additionally, Hu discloses “a common reference point on the workpiece” which can be used as “a common starting point [to] find, calculate, and manipulate the position of the workpiece”, (0022)).
However, Hu does not explicitly disclose laser cutting a test bore; measuring the test bore.
Yoon is directed toward a laser processing apparatus. Yoon teaches laser cutting a test bore (test hole 102 formed in the dummy region, (0056 and FIG. 2)).Further, Yoon teaches measuring the test bore (camera unit 140 can take the image of the dummy region where four test holes 102 are formed, (0057 and FIG 3)) Additionally, Yoon teaches that this calibration is used to produce bores in the workpiece (Fig. 4)).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filling to modified Hu to incorporate the teachings of Yoon to laser cutting a test bore; measuring the test bore. One skilled in the art would have been motivated to combine the references because doing so would “accurately process the holes in the substrate”. See Yoon, Abstract.
Regarding claim 2, Hu in view of Yoon teaches the method of micro machining the workpiece according to claim 1, wherein the workpiece has a surface coating (work piece has thermal barrier coatings (TBC), Hu(0013 and FIG.3)), and the step of laser ablating the surface of the workpiece in the first region comprises laser ablating the surface coating to expose a conductive portion of the workpiece (an intermediate feature might be a hole that is drilled to a depth of 0.5 inches, including removal of a surface coating layer, with a liquid guided laser”, Hu (0015), Hu) to expose a conductive portion of the workpiece (base material/base metal, Hu (0013 and 0014)).  
Regarding claim 3, Hu in view of Yoon teaches the method of micro machining the workpiece according to claim 1, wherein the test bore is measured using the measurement probe (intermediate feature might be a hole that is drilled to a depth of 0.5 inches, Hu (0015)) is measured using the measurement probe (the workpiece 102 is probed by the position control system 134 for the liquid guided laser device 110, Hu (0022)).  
Regarding claim 7, Hu in view of Yoon teaches the method of micro machining the workpiece according to claim 1, wherein the test bore is cut with a diameter of 5 to 15 mm (intermediate feature might be a hole that is drilled to a depth of 0.5 inches”, Hu (0015) is cut with a diameter of 5 to 15mm (0.5 inches convert to 12.7 mm).  
Regarding claim 8, Hu in view of Yoon teaches the method of micro machining the workpiece according to claim 1, further comprising laser ablating the surface of the workpiece in a plurality of regions, wherein the first region is one of the plurality of regions (the workpiece is a turbine blade with a plurality of holes , Hu (0015)); and electrical discharge machining the workpiece in the plurality of regions to produce a plurality of bores in the workpiece, the plurality of bores including the at least one bore (the workpiece is a turbine blade and the at least one finished feature is a plurality of metering holes  and intermediate feature might be a hole that is drilled to a depth of 0.5 inches”, Hu (0015).  
Regarding claim 9, Hu in view of Yoon teaches the method of micro machining the workpiece according to claim 1, wherein the workpiece is one of a plurality of workpieces, and wherein the  plurality of workpieces are laser ablated and electrically discharge machined following correlation of the electrode to the laser beam (the common design data 150 may include a number of features that are created ... a number of intermediate features that are created by the liquid guided laser device 110 for completion by the EDM device 120. The EDM specifications from the common design data 150 may include a number of features that are created ... a number of finishing features for starting from a position within an intermediate feature created by the liquid guided laser device 110 to complete the finished feature in the common design, Hu (0023)).
Regarding claim 18, Hu in view of Yoon teaches the method of micro machining the workpiece according to claim 1, wherein the workpiece remains in a single stationary position within the micro machining apparatus for both the laser ablating and the electrical discharge machining (greater integration between the components of the combined system of the two devices is achieved in a configuration, such as common stage (one stage for the workpiece mount),  common position control systems, common data systems, or supplies, Hu  (0017), this discloses that an alternative configuration of single shared workpiece mounting stage commonly controlled and positioned in a stationary position for both LGL and EDM machining )
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Hu in view of Yoon in further view of Buhler are al. (US 2002/0093348 A1), herein after called  Buhler.
Regarding claim 4, Hu in view of Yoon teaches all of the limitations of independent claim 1, which claim 4 depends upon, as discussed above.
However, Hu in view of Yoon do not explicitly teach measured using the electrode.
Buhler is directed toward contactless measurement of electrode tip position. Buhler teaches measured using the electrode (a second measuring electrode is formed by the processing electrode itself, Buhler (0021)).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Hu to incorporate the teachings of Buhler to measured using the electrode. One skilled in the art would have been motivated to combine the references because doing so would “not only permit the position of the processing electrode to be detected with high accuracy (a few millimeters, for example), it is also possible to measure other properties of the processing electrode”, Buhler (0031).
Claims 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Hu in view of Yoon further in view of Toyama et al.( US 2017/0361399 A1)herein after called Toyama.
Regarding claim 5, Hu in view of Yoon teaches all of the limitations of independent claim 1, which claim 5 depends upon, as discussed above.

Toyama is directed toward laser processing machine for measuring dimension and shape of the workpiece. Toyama teaches at least three measurements (Fig. 3, reproduced below, explains the measurement by the calibration camera, paragraph [0012], Toyama). Further, Toyama teaches “three measurement points Pc1, Pc2 and Pc3 are selected, as measurement reference points for the calibration camera” (0035).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Hu to incorporate the teachings of Toyama to have at least three measurements. One skilled in the art would have been motivated to combine the references because doing so would “machining with higher accuracy”. See Toyama, paragraph (0006).
Regarding claim 6, Hu in view of Yoon teaches all of the limitations of claim 5, which claim 6 depends upon, as discussed above.
However, the cited prior art references, as currently applied, do not explicitly teach four or more measurements.
Toyama is directed toward laser processing machine for measuring dimension and shape of the workpiece. Toyama teaches four or more measurements (“measurement reference points (Pc1, Pc2, Pc3, Pp1, Pp2 and Pp3)”, Abstract, Toyama).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Hu to incorporate the teachings of Toyama to have four or more measurements. One skilled in the art would have been motivated to combine the references because doing so would “machining with higher accuracy”. See Toyama, paragraph (0006)).
Response to Arguments
Applicant's arguments filed xxx have been fully considered but they are not persuasive because:
	Regarding the Rejections under 35 U.S.C. 112 (b)
As indicated in the response to amendments section above, the amendments made to the claims are sufficient to overcome the indefiniteness rejections Under 35 U.S.C. 112(b) made to claims 1- 9 in the Non-Final Rejection dated 08/13/2021 and the rejections are withdrawn.  
Regarding the Rejections under 35 U.S.C. 103
	The applicant Remarks/Argues: “The Office Action maintains that Claim 1, prior to amendment, is unpatentable over the combination of Hu et al. and Yoon et al. Applicant respectfully disagrees. Among other things, the Office Action cited Hu et al. at paragraph 17 as stating, "Greater integration between the components of the two devices may be achieved, such as common stages, position control systems, data systems, or supplies." Office Action at 10. The Office Action further states, "To clarify, the Examiner relies on this disclosure of the integrated LGL and EDM system." Id. The Office Action further asserts that Hu et al. discloses "laser ablating a surface of the workpiece" and "electrical discharge machining the workpiece." Office Action at 11-12. However, Hu et al. does not disclose or teach doing this in the same micro machining apparatus, as recited in amended Claim 1. 
	The examiner respectfully disagrees. As indicated in the current rejection, the laser ablating machine LGL and the EDM machine are part of a combined micro-machining system 100 (see FIG. 1). Thus Hu discloses "laser ablating a surface of the workpiece" and "electrical discharge machining the workpiece." In the same combined micro machining system 100.
The applicant also Remarks/Argues: “Hu et al. specifically recites, "FIG. 1 shows a combined system 100 for machining a common workpiece 102 using a liquid guided laser device 110 and an EDM device 120." Hu et al. at paragraph 17. Hu et al. continues, "In the combined system 100 shown, the liquid guided laser device 110 and the EDM device 120 are 
	The examiner respectfully disagrees. The amended limitation included in claim 1 does not require the LGL machine and The EDM machine to have a single common control system or a single stage/ mounting table. Further, Hu teaches such alternative configuration of integration between the components of the two devices can be achieved, such as common stages, position control systems, data systems, or supplies (0017).
The applicant also Remarks/Argues: furthermore, Hu et al. shows the liquid guided laser device 110 and the EDM device 120 as being two separate machines. Hu et al. at Fig. 1. This is particularly clear from the fact that liquid guided laser device 110 is provided with its own stage 130 and chuck 132 and EDM device 120 is provided with its own stage 140 and chuck 142. See, e.g., Hu et al. at Fig. 1 and paragraphs 20-21. An adapter 160 may be attached to the workpiece to interface with the two chucks 130, 140, as further described in Hu et al. See, e.g., Hu et al. at Fig. 1 and paragraph 22. Hu et al. further states, "In order for the common reference (or references) that can be used by both position control systems 134, 144, a common set of design data may be provided to accurately map all features and their specification onto a single workpiece design, even though two separate machines will be used for the actual machining." Hu et al. at paragraph 23. (Emphasis added.) This makes clear that machines 110 and 120 are separate and that the workpiece must be relocated between the two machines in order to be operated upon by both machines, even though the two machines may receive common design data for use in positioning.
The examiner respectfully disagrees because: the features upon which applicant relies in the argument ( i.e. fact that liquid guided laser device 110 is provided with its own stage 130 and chuck 132 and EDM device 120 is provided with its own stage 140 and chuck 14.) are not recited in the rejected claim1 .  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
The applicant also Remarks/Argues: Furthermore, the Office Action admits that Hu et al. "does not explicitly disclose laser cutting a test bore [and] measuring the test bore," relying on Yoon et al. for teachings of these elements of Claim 1. Yoon et al. is directed to a "laser processing apparatus and method." Yoon et al. at Title; see, also, Yoon et al. at Abstract and paragraph 3. The Office Action states, "Yoon [et al.] teaches measuring the test bore (camera unit 140 can take the image of the dummy region where four test holes 102 are formed, paragraph [0057] and Fig. 3...Yoon [et al.])." However, using camera unit 140 only results in an image, not a measurement. Claim 1 (even prior to amendment) recites, "Measuring the test bore using either a measurement probe or the electrode." Camera unit 140 (a) is does not perform a measurement and (b) is not a measurement probe or an electrode. No other portion of Yoon et al. teaches or suggests performing a measurement and using a measurement probe or electrode to do so, as recited in Claim 1. Therefore, Yoon et al. fails to provide the teachings associated with the portions of Claim 1 that are relied upon in the Office Action to teach this aspect of Claim 1. 
The examiner respectfully disagrees because: The secondary reference is not relied up on to teach using either a measurement probe or an electrode as the current rejection of the independent claim 1 shows this is taught by the Hu reference. Instead, the Yoon reference is brought in to teach laser cutting a test bore; measuring the test bore.
The applicant also Remarks/Argues: Therefore, the combination of Hu et al. and Yoon et al. fails to render independent Claim 1, as well as Claims 2, 3, and 7-9, which depend 
For the reasons stated above, the current rejection teaches all the limitations of the claimed invention and renders the pandering claims Unpatentable.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DILNESSA BELAY whose telephone number is (571)272-3136. The examiner can normally be reached 8:00 am - 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DILNESSA B BELAY/Examiner, Art Unit 3761                                                                                                                                                                                                        
/JUSTIN C DODSON/Primary Examiner, Art Unit 3761